Title: To Benjamin Franklin from Marat, [31] March 1779
From: Marat, Jean-Paul
To: Franklin, Benjamin


Sir
Wednesday 29th [i.e. 31] of March 79.
The honour of your company is desired for thursday or friday next, at ten o clock in the morning, at the hotel of M le Marquis de lAubespine Rue de Bourgogne. F S. G. where MM of the Committee will meet.
The new experiments on the Electrical fluid have been postponed till you are present.
I am with respect, Sir Your most obedient humble Servant
The Representative
